Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 and 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagasaki et al. (U.S. App. 2020/0301186 hereinafter referred to as “Naga”) in view of Shedletsky et al. (U.S. App. 2011/0279961 hereinafter referred to as ”Shed”).
In regard to claim 1, Naga teaches a visual display device for reproducing information on a display (see Abstract display apparatus), comprising: at least one display module (see Fig. 1, Item 14); at least one cover glass (see Fig. 1, Item 12); a mechanical insulation (see Fig. 1 and 7, Items 40 and 51 and Para. 48); and at least one actuator (see Fig. 1, Item 50), which is designed to excite a movement of the display (see Para. 31).

	Naga does teach the concept of mechanical insulation in the display apparatus for vibrational support (see Figs. 1 and 7 Items 51 and 40 discussed above).
	However, Shed teaches insulation arranged between the display module and the cover glass (see Fig. 2B and 2C, Item 205 between 204 and 202 that houses display 208).
	It would have been obvious to modify the mechanical insulation placement of Naga with that of Shed to avoid unnecessary damage (see Para. 3). Examiner further notes Naga discloses the base product/process of vibration dampeners in a touch device while Shed discloses the known technique include the dampener between a cover and a display to yield predictable results in the device of Naga. 
	Regarding claim 2, Naga in view of Shed teaches all the limitations of claim 1 above. Shed further teaches wherein the mechanical insulation comprises a viscous medium (see Fig. 5 bladder of liquid as insulator and Para. 44).
	It would have been obvious to modify the mechanical insulation placement of Naga with that of Shed to avoid unnecessary damage (see Para. 3). Examiner further notes Naga discloses the base product/process of vibration dampeners in a touch device while Shed discloses the known technique include the dampener between a cover and a display to yield predictable results in the device of Naga. 
Regarding claim 3, Naga in view of Shed teaches all the limitations of claim 1 above. Shed further teaches wherein the mechanical insulation has a flexible bonding 
	It would have been obvious to modify the mechanical insulation placement of Naga with that of Shed to avoid unnecessary damage (see Para. 3). Examiner further notes Naga discloses the base product/process of vibration dampeners in a touch device while Shed discloses the known technique include the dampener between a cover and a display to yield predictable results in the device of Naga. 
Regarding claim 4, Naga in view of Shed teaches all the limitations of claim 1 above. Naga further teaches wherein the actuator is arranged directly on the cover glass (see Fig. 1, Item 50).
Regarding claim 6, Naga in view of Shed teaches all the limitations of claim 1 above. Naga further teaches wherein the actuator comprises one or more of an electric motor, an electromagnetic coil and a piezo element (see Para. 31 piezo).
Regarding claim 7, Naga in view of Shed teaches all the limitations of claim 1 above. Naga further teaches wherein the display module has a touch display (see Fig. 1 touchscreen).
Regarding claim 8, Naga in view of Shed teaches all the limitations of claim 1 above. Naga further teaches a motor vehicle comprising a visual display device for reproducing information on a display according to claim 1 (see Fig. 12).

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagasaki et al. (U.S. App. 2020/0301186 hereinafter referred to as “Naga”) in view of .
Regarding claim 5, Naga in view of Shed teaches all the limitations of claim 1 above. Naga further teaches a frame that encloses the cover glass (see Fig. 2).
	Naga is not relied upon to teach plastic frame and, wherein the actuator is arranged directly on the plastic frame.
	However, Shed teaches wherein the actuator is arranged directly on the frame (see Figs. 7A and 8A).
It would have been obvious to modify the actuator placement of Naga with that of Shed to avoid unnecessary damage (see Para. 3). Examiner further notes Naga discloses the base product/process of vibration dampeners in a touch device while Shed discloses the known technique include the actuator on the frame to yield predictable results in the device of Naga. 
	Naga is not relied upon to teach a plastic frame.
	However, Je teaches the frame is plastic (See Para. 30).
	It would have been obvious to modify the frame of Naga and Shed to be plastic as part of injection molding (see Para. 30). Examiner further notes Naga as modified by Shed discloses the base product/process of a framed touchscreen with actuators while Je discloses the known technique to use a plastic frame to yield predictable results in the device of Naga as modified by Shed. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW YEUNG whose telephone number is (571)272-4115.  The examiner can normally be reached on M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on (571) 272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW YEUNG/Primary Examiner, Art Unit 2694